PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dong et al.
Application No. 15/945,112
Filed: April 04, 2018
For: SYSTEMS AND METHODS OF MANAGING ENERGY COST OF A BUILDING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 29, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed June 09, 2021. The issue fee
was timely paid on September 09, 2021. Accordingly, the application became abandoned on
September 10, 2021. A Notice of Abandonment was mailed September 21, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s oath/declaration and substitute statement for Bing Dong, Amin Mirakhorli and Jeff Qiang Xu, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

A review of the record indicates the request under 37 CFR 1.461 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt that accepted 1.46 request was mailed on October 07, 2021, it was mailed prematurely.  With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114 along with a petition under 37 CFR 1.137 filed on  December 29, 2021 the petition under 37 CFR 1.46 filed on October 01, 2021 became grantable and is accepted nunc pro tunc. 





In view of the accompanying petition to withdraw from issue and request for contained examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  
	





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 A review of previously decision indicated that a request under 37 CFR 1.48 was entered, however, a typographical error was made and it should have reflected a request under 37 CFR 1.46.